Citation Nr: 1142837	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis and tendonitis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from March 1982 to January 1992.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.  

In June 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  A transcript of this hearing has been included in the claims folder.


FINDING OF FACT

The Veteran's service-connected arthritis and tendonitis of the left ankle is manifested primarily by pain, weakness, popping, and instability, as well as ankylosis and inversion.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for arthritis and tendonitis of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to an increased rating for arthritis and tendonitis of the left ankle.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2008, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA obtained or ensured the presence of the Veteran's records reflecting his treatment by VA from March 2008 through June 2009; the transcript of his June 2011 hearing before the undersigned Acting Veteran's Law Judge; and an August 2011 report from J. F. C., D.P.M. 

On April 11, 2008, January 8, 2011, and June 3, 2011, VA examined the Veteran to determine the extent of impairment attributable to his service-connected left ankle disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

In this case, the Veteran's left ankle disability is rated as arthritis.  Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.  Generally, arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the ankle is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that Diagnostic Code, however, the Veteran currently has the highest assignable schedular evaluation.  Therefore, the Board will rate the Veteran's left ankle disability by analogy to a closely related disease or injury, ankylosis of the ankle.  38 C.F.R. § 4.20, 4.71a, Diagnostic Code 5270.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 percent is warranted where ankylosis in plantar flexion is less than 30 degrees.  A 30 percent is warranted where ankylosis in plantar flexion is between 30 degrees and 40 degrees, or when ankylosis in dorsiflexion is between 0 degrees and 10 degrees.  A 40 percent rating is warranted when ankylosis in plantar flexion is more than 40º, or when ankylosis is in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

During his June 2011 hearing, the Veteran testified that the 20 percent rating for his service-connected left ankle disorder did not adequately reflect the level of impairment caused by that disorder.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal is granted to the extent indicated.  

In this case, the evidence, such as the VA examinations in April 2008, January 2011, and June 2011 shows that the Veteran's service-connected arthritis and tendonitis of the left ankle is manifested primarily by pain, weakness, popping, and instability.  During the latter two examinations, it was also noted that he walked with an antalgic gait and regularly wore a left ankle brace for support.  He was reportedly unable to stand for more than 15 to 30 minutes and was unable to walk more than a few yards.  In addition, the January 8, 2011 examination and the June 3, 2011 examination revealed the presence of ankylosis and that the left ankle was fixed in inversion.  Moreover, in August 2011, J. F. C., D.P.M., confirmed the presence of left ankle inversion.  Such findings meet or more nearly approximate the schedular criteria for 40 percent rating.  Therefore, an increased rating is warranted, and to that extent, the appeal is allowed.

In arriving at this decision, the Board also notes that the reports of the January and June 2011 VA examinations and the August 2011 report from Dr. C. were submitted to VA after the Veteran received his Statement of the Case.  Normally, such additional evidence would be considered by the RO prior to the Board.  38 C.F.R. § 20.1304(a) (2011).  There is an exception, however, when the Board's decision results in a full grant of benefits sought on appeal.  38 C.F.R. § 20.1304(c) (2011).  In this case, initial consideration by the Board has resulted in no prejudice to the Veteran, as he has been granted the highest schedular rating permitted for an ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274 (2011).  Therefore, the Board finds that it has complied with the procedural requirements of 38 C.F.R. § 20.1304.  

Finally, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left ankle disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected left ankle disorder.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder, and the recent January 2011 VA examination reports shows that he has not missed any work during the previous 12 months due to his service-connected left ankle disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's left ankle disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

A 40 percent rating is granted for arthritis and tendonitis of the left ankle, subject to the law and regulations providing VA compensation benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


